Citation Nr: 0002135	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  91-51 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to a rating for left shoulder disability in 
excess of 10 percent, prior to August 17, 1998.

2.  Entitlement to an increased rating for left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran retired from service in March 1986, after having 
served on active duty for a period in excess of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  A hearing was held before a hearing officer at 
the RO in April 1991, and the hearing officer's decision was 
entered in September 1991.  

The appeal was last before the Board in July 1995, at which 
time it was remanded for further development.  Following 
completion of the pertinent requested development, the RO, in 
a rating decision entered in February 1999, increased the 
rating for the veteran's service-connected left shoulder 
disability to 10 percent disabling from December 1989 and to 
20 percent disabling from August 17, 1998, with which 
respective evaluations the veteran continues to disagree.  In 
July 1999, the RO mailed a Supplemental Statement of the Case 
to the veteran.

Thereafter, the appeal was returned to the Board.

When this case was last before the Board in July 1995, there 
were a number of issues certified for appeal in addition to 
those presently stated on the title page.  However, in an 
item of correspondence dated in August 1999, the veteran 
advised the RO that he wished to continue his appeal only 
with respect to the issues stated on the title page.  
Accordingly, the appeal is limited to consideration of those 
issues. 


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
left shoulder disability, prior to August 17, 1998, include 
complaint of worsening pain in the joint, with normal motion 
in the left upper extremity.

2.  Current manifestations of the veteran's service-connected 
left shoulder disability include severe joint pain and an 
inability, owing to pain, to abduct the left upper extremity 
to a point beyond 152 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating for left shoulder disability in 
excess of 10 percent, prior to August 17, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.40, and Part 4, Diagnostic Code 5201 (1999).

2.  The criteria for a rating in excess of 20 percent for 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims, as stated 
on the title page, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that each 
claim is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for left shoulder injury, for 
which the RO has assigned a 20 percent rating (with a 10 
percent rating having been in effect through August 16, 1998) 
under the provisions of Diagnostic Code 5201 of the Rating 
Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected left shoulder 
disability.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.


I.  Rating for Left Shoulder in Excess of 10 Percent, Prior 
to August 17, 1998

Pursuant to Diagnostic Code 5201, a 20 percent rating is 
warranted when motion in either upper extremity is limited to 
the level of the shoulder plane; if motion is limited to a 
point 25 degrees from the side, a 30 percent rating, relative 
to the minor upper extremity, is warranted.  However, 
pursuant to 38 C.F.R. § 4.31, where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a noncompensable rating, a noncompensable rating 
will be assigned where the required residuals are not shown.

The veteran, who is left-handed, complains of experiencing 
pain when engaging in tasks such as pushing a lawn mower or 
even when reaching into his left rear pocket.  He further 
indicates that repetitive motion, such as retrieving phone 
books in conjunction with his employment as a dispatcher, is 
problematic to his left shoulder.  In this regard, when he 
was examined by VA in July 1991, the veteran indicated that 
he experienced problems including "stiffness" in his left 
shoulder.  When he was examined by VA in August 1995, the 
veteran was found to have "slight clicking on" exhibiting 
motion in his left upper extremity.  Motion in the left upper 
extremity was described as being "normal".  Thereafter, in a 
submission dated in April 1997, the veteran indicated that 
pain in his left shoulder was "worsening".  

In considering the veteran's claim for entitlement to a 
rating for left shoulder disability in excess of 10 percent, 
prior to August 17, 1998, the Board is constrained to point 
out that, based on the apparently unrestricted ('normal') 
motion the veteran exhibited relative to his left upper 
extremity on the occasion of his August 1995 VA examination, 
a noncompensable rating would inhere, with application of the 
provisions of 38 C.F.R. § 4.31 set forth above, pursuant to 
the criteria contained in Diagnostic Code 5201.  In 
recognition of the consideration that the veteran's left 
shoulder disability, notwithstanding apparently full motion 
in the joint, was at the same time problematic owing to 
symptoms including primarily (and allegedly 'worsening') 
pain, a 10 percent rating, presumably predicated on the 
provisions of 38 C.F.R. § 4.40, was assigned, effective 
through August 16, 1998, in a rating decision entered in 
February 1999.  However, in the apparent absence of any 
evidence documenting that the veteran's ability to abduct his 
left upper extremity was limited to the level of the shoulder 
plane (the same being requisite to an award of a higher, 
i.e., 20 percent, evaluation in accordance with the 
provisions of Diagnostic Code 5201), the Board is constrained 
to conclude that the 10 percent rating assigned for the 
veteran's left shoulder disability, which remained in effect 
until August 16, 1998, was fully appropriate.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.40, and Part 4, Diagnostic Code 
5201.


II.  Increased rating, Left Shoulder Disability, Currently 
rated as 20 Percent Disabling

When he was seen for VA outpatient treatment on August 17, 
1998, the veteran complained of experiencing "severe" pain in 
his left shoulder.  Abduction strength was noted to be 
"slight[ly]" diminished, and the presentation report reflects 
that the veteran's left shoulder problems were "worse--not 
better".  Thereafter, when the veteran was examined by VA in 
March 1999, he related what was recorded as being "5/10 
constant pain" involving his left shoulder, which was worse 
on activities including reaching and lifting anything heavier 
than a telephone directory.  On physical examination, 
strength in the veteran's left upper extremity was full 
("5/5"), and he exhibited an ability to abduct to 152 degrees 
on the left.  He was, owing "to pain", unable to abduct 
beyond 152 degrees on the left. 

In considering the veteran's claim for an increased rating 
for his service-connected left shoulder disability, the Board 
would respectfully point out that the extent of left upper 
extremity abduction, i.e., to 152 degrees, exhibited by the 
veteran on the March 1999 VA examination, is representative 
of motion which is well above the level of the shoulder 
plane.  See 38 C.F.R. § 4.70, Plate I (1999).  Such motion is 
independently commensurate, without resort to the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with a noncompensable rating 
(with application of the provisions of 38 C.F.R. § 4.31) 
under the criteria of Diagnostic Code 5201.  The Board has, 
to be sure, not overlooked that, when he was examined by VA 
in March 1999, the veteran was apparently precluded by pain 
from abducting his left upper extremity beyond a point in the 
arc demarcated at 152 degrees.  However, such consideration, 
even under a most liberal application of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (which specify factors, 
pertinently traceable to service-connected left shoulder 
disability, including general functional loss, weakened 
movement and excess fatigability), would still not yield a 
disability picture representative of impairment warranting a 
rating in excess of 20 percent under Diagnostic Code 5201.  
Such conclusion obtains, moreover, even as the Board has been 
attentive for indication of loss of functional ability, 
within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Given the foregoing observations, then, and in 
the affirmative absence of any evidence documenting that 
motion involving the veteran's left (minor) upper extremity 
is limited in motion to a point 25 degrees from the side 
(limitation to such extent being required for a pertinent 30 
percent rating), the Board is well persuaded that a rating in 
excess of 20 percent for the veteran's service-connected left 
shoulder disability is not in order.

In reaching the foregoing conclusion, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the veteran's left 
shoulder, more closely approximate those required for a 30 
percent rating than they do the disability rating currently 
assigned.  Accordingly, the Board is unable to identify a 
reasonable basis for a grant of the benefit sought relative 
to this aspect of the appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 
5201.


ORDER

A rating for left shoulder disability in excess of 10 
percent, prior to August 17, 1998, is denied. 

An increased rating for left shoulder disability, rated 20 
percent disabling since August 17, 1998, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

